Exhibit 10.1

REPLIGEN CORPORATION

NAMED EXECUTIVE OFFICER

SEVERANCE AND CHANGE IN CONTROL PLAN

Repligen Corporation (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. The Board of Directors of the Company (the “Board”)
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of an involuntary termination of employment, either before or
after a Change in Control (as defined in Section 1 hereof), exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders. Therefore, the Board has
determined that the Repligen Corporation Named Executive Officer Severance and
Change in Control Plan (the “Plan”) should be adopted to reinforce and encourage
the continued attention and dedication of the Company’s Eligible Participants
(as defined in Section 1 hereof) to their assigned duties without distraction.
Nothing in this Plan shall be construed as creating an express or implied
contract of employment and nothing shall alter the “at will” nature of the
Eligible Participants’ employment with the Company.

 

  1.

Definitions.

(a)    “Accelerated Vesting Date” means the later of the (i) Eligible
Participant’s Date of Termination, or (ii) effective date of the Eligible
Participant’s Separation Agreement and Release.

(b)    “Accrued Benefits” means any earned but unpaid salary, unpaid expense
reimbursements and accrued but unused vacation or paid time off, if applicable,
which amounts shall be paid to the Eligible Participant within the time required
by law but in no event more than 30 days after the Date of Termination.

(c)    “Administrator” means the Board or the Compensation Committee of the
Board.

(d)    “Base Salary” means the higher of the Eligible Participant’s annual base
salary in effect immediately prior to (i) the Eligible Participant’s Date of
Termination or (ii) the Change in Control.

(e)    “Cause” means: (i) conduct constituting a material act of misconduct in
connection with the performance of the Eligible Participant’s duties to the
Company, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) non-performance of the Eligible Participant’s duties
to the Company (other than by reason of the Eligible Participant’s physical or
mental illness, incapacity or disability) or repeated violations of the Eligible
Participant’s material responsibilities and material duties as determined in
good faith by the Company and which has continued for more than 30 days
following written notice, which notice shall specify in reasonable detail the
performance problems and the actions required to cure such performance problems;
(iv) a breach by the Eligible Participant of any of the material provisions
contained in



--------------------------------------------------------------------------------

any written agreement by and between the Eligible Participant and the Company
that, if curable, is not cured within 30 days after the Company notifies the
Eligible Participant in writing that it believes the Eligible Participant has
breached such material provision, which notice shall specify in reasonable
detail such breach and the actions required to cure such breach; (v) the
Eligible Participant’s material violation of any of the Company’s written
employment policies that has continued for more than 30 days following written
notice thereof, which notice shall specify in reasonable detail such violation
and the actions required to cure such violation; or (vi) the Eligible
Participant’s failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the Eligible Participant’s willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or inducement of others to fail to cooperate or
to produce documents or other materials in connection with such investigation.

(f)    “Change in Control” means a Sale Event, as defined in the Company’s 2018
Stock Option and Incentive Plan, as amended from time to time.

(g)    “Change in Control Period” means the two-year period immediately
following a Change in Control.

(h)    “Code” means the Internal Revenue Code of 1986, as amended.

(i)    “Date of Termination” means the date that an Eligible Participant’s
employment with the Company (or any successor) ends. Notwithstanding the
foregoing, an Eligible Participant’s employment shall not be deemed to have been
terminated solely as a result of the Eligible Participant becoming an employee
of any subsidiary of the Company or any direct or indirect successor to the
business or assets of the Company.

(j)    “Eligible Participants” means those executives or employees designated as
such by the Administrator in its sole discretion, who are listed in Schedule C,
attached hereto, as such schedule is amended by the Administrator from time to
time, and who meet the eligibility requirements set forth in Section 3 of this
Plan.

(k)    “Equity Awards” means all Stock Options, Time-Based Awards and
Performance-Based Awards held by the Eligible Participants.

(l)    “Good Reason” means that the Eligible Participant has complied with the
“Good Reason Process” following the occurrence of any of the following events:
(i) a material diminution in the Eligible Participant’s base salary, except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (ii) a material diminution in the Eligible Participant’s authority,
duties, or responsibilities; (iii) a material change in the geographic location
of the Company office where the Eligible Participant is principally employed and
required to perform services for the Company, except for required travel on the
Company’s business to an extent substantially consistent with his or her present
business travel obligations or the business travel obligations of any subsequent
position at the Company occupied by the Eligible Participant; and (iv) any other
action or inaction that constitutes a material breach by the Company of a
written employment agreement between the Company and the Eligible Participant.

 

2



--------------------------------------------------------------------------------

(m)    “Good Reason Process” means that (i) the Eligible Participant reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Eligible Participant notifies the Company in writing of the first occurrence of
the Good Reason condition within 90 days of the first occurrence of such
condition; (iii) the Eligible Participant cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; and (iv) notwithstanding such efforts,
the Good Reason condition continues to exist. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred. If the Company does not cure the Good Reason condition during the Cure
Period, then termination for Good Reason shall be deemed to have occurred on the
31st day after the Company received notice from the Eligible Participant
pursuant to clause (ii).

(n)    “Participation Agreement” means an agreement between an Eligible
Participant and the Company that acknowledges the Eligible Participant’s
participation in this Plan.

(o)    “Performance-Based Awards” means all then-outstanding stock options and
other stock-based awards of the Company that are subject to performance-based
vesting and for which achievement of the performance metrics has not been
determined as of the Date of Termination.

(p)    “Stock Options” means all then-outstanding options to purchase common
stock of the Company that are subject to time-based vesting.

(q)    “Target Bonus” means the Eligible Participant’s target annual incentive
compensation for the then-current year.

(r)    “Time-Based Awards” means all then-outstanding stock-based awards
(including restricted stock awards and restricted stock unit awards) of the
Company, other than Stock Options, that are subject to time-based vesting.

 

  2.

Administration of the Plan

(a)    Administrator. The Plan shall be administered by the Administrator.

(b)    Powers of Administrator. The Administrator shall have all powers
necessary to enable it properly to carry out its duties with respect to the
complete control of the administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Administrator shall have the power and
authority in its discretion to:

(i)    construe the Plan to determine all questions that shall arise as to
interpretations of the Plan’s provisions;

(ii)    determine which individuals are and are not Eligible Participants,
determine the benefits to which any Eligible Participants may be entitled, the
eligibility requirements for participation in the Plan and all other matters
pertaining to the Plan;

(iii)    adopt amendments to the Plan which are deemed necessary or desirable to
comply with all applicable laws and regulations, including but not limited to
Section 409A of the Code and the guidance thereunder;

 

3



--------------------------------------------------------------------------------

(iv)    make all determinations it deems advisable for the administration of the
Plan, including the authority and ability to delegate administrative functions
to a third party;

(v)    decide all disputes arising in connection with the Plan; and

(vi)    otherwise supervise the administration of the Plan.

All decisions and interpretations of the Administrator shall be conclusive and
binding on all persons, including the Company and Eligible Participants.

 

  3.

Eligibility

All Eligible Participants who have executed and submitted to the Company a
Participation Agreement, and satisfied such other requirements as may be
determined by the Administrator, are eligible to participate in the Plan.
Notwithstanding the foregoing, the Administrator may determine at any time that
an Eligible Participant should no longer be designated as such as a result of a
material change in such Eligible Participant’s role, and such individual shall
cease to be eligible to participate in the Plan upon the Administrator taking
action by resolution to update Schedule C hereto.

 

  4.

Termination Not in Connection with a Change in Control

If the employment of an Eligible Participant is terminated by the Company
without Cause, then, in addition to the Accrued Benefits, subject to the
execution of a separation agreement and release in a form and manner
satisfactory to and provided by the Company that contains, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, confidentiality, return of property and non-disparagement
provisions, employee and customer non-solicitation provisions that apply for two
years following the Date of Termination, a non-competition provision that
applies for one year following the Date of Termination, and a seven day
revocation period (the “Separation Agreement and Release”), by the Eligible
Participant and the Separation Agreement and Release becoming irrevocable, all
within the time frame set forth in the Separation Agreement and Release but in
no event to exceed 60 days from the Date of Termination, such Eligible
Participant shall be entitled to receive the severance payments and benefits
provided in Schedule A.

 

  5.

Termination in Connection with a Change in Control

If the employment of an Eligible Participant is terminated by the Company (or
its successor) without Cause or such Eligible Participant resigns for Good
Reason, in either case during the Change in Control Period, then, in addition to
the Accrued Benefits, subject to the execution of the Separation Agreement and
Release by the Eligible Participant and the Separation Agreement and Release
becoming irrevocable, all within the time frame set forth in the Separation
Agreement and Release but in no event to exceed 60 days from the Date of
Termination, such Eligible Participant shall be entitled to receive the
severance payments and benefits provided in Schedule B. The provisions of this
Section 5 shall apply in lieu of, and

 

4



--------------------------------------------------------------------------------

expressly supersede, the provisions of Section 4 regarding severance payments
and benefits upon a termination of employment, if such termination of employment
occurs within the Change in Control Period. This Section 5 shall terminate and
be of no further force or effect beginning immediately following the end of the
Change in Control Period.

 

  6.

General Terms and Conditions.

(a)    Payments. Subject to the effectiveness of the Separation Agreement and
Release, the amounts payable pursuant to this Plan shall be paid as set forth on
Schedule A or Schedule B, as applicable.

(b)    Tax Withholding. All payments made by the Company under this Plan shall
be subject to any tax or other amounts required to be withheld by the Company
under applicable law.

(c)    Section 409A.

(i)    Anything in this Plan to the contrary notwithstanding, if at the time of
the Eligible Participant’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Eligible Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Eligible Participant
becomes entitled to under this Plan would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six months and one day after the Eligible
Participant’s separation from service, or (ii) the Eligible Participant’s death.
If any such delayed cash payment is otherwise payable on an installment basis,
the first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

(ii)    The parties intend that this Plan will be administered in accordance
with Section 409A of the Code and that all amounts payable hereunder shall be
exempt from the requirements of such section to the greatest extent possible. To
the extent that any provision of this Plan is not exempt from Section 409A of
the Code and ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner to comply with Section 409A of the
Code. Each payment pursuant to this Plan is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties
agree that this Plan may be amended, as reasonably requested by either party,
and as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

(iii)    To the extent that any payment or benefit described in this Plan
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Eligible Participant’s termination of employment, then such payments or benefits
shall be payable only upon the Eligible Participant’s “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

5



--------------------------------------------------------------------------------

(iv)    All in-kind benefits provided and expenses eligible for reimbursement
under this Plan shall be provided by the Company or incurred by the Eligible
Participant during the time periods set forth in this Plan. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(v)    The Company makes no representation or warranty and shall have no
liability to any Eligible Participant or any other person if any provisions of
this Plan are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

(d)    Additional Limitation.

(i)    Anything in this Plan to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of any Eligible Participant, whether paid or payable or distributed
or distributable pursuant to the terms of this Plan or otherwise, calculated in
a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Eligible Participant
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in the Eligible
Participant receiving a higher After Tax Amount (as defined below) than the
Eligible Participant would receive if the Aggregate Payments were not subject to
such reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits; provided that, in the case of all the foregoing
Aggregate Payments, all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c).

(ii)    For purposes of this Section 6(d), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Eligible Participant as a result of
the Eligible Participant’s receipt of the Aggregate Payments. For purposes of
determining the After

 

6



--------------------------------------------------------------------------------

Tax Amount, the Eligible Participant shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(d)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Eligible Participant within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Eligible Participant. Any determination by the Accounting Firm shall be
binding upon the Company and the Eligible Participant.

(e)    Unfunded Plan. This Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of its
subsidiaries or affiliates and any Eligible Participant.

(f)    Notice and Communication of Date of Termination.

(i)    Notice of Termination. A termination of the Eligible Participant’s
employment shall be communicated by a Notice of Termination from the Company to
the Eligible Participant or vice versa in accordance with this Section 6(f).

(ii)    Delivery of Notice. Any notices, requests, demands, and other
communications provided for by this Plan shall be sufficient if in writing and
delivered in person or sent by registered or certified mail, postage prepaid, to
an Eligible Participant at the last address the Eligible Participant has filed
in writing with the Company, or to the Company at the following physical or
email address:

Repligen Corporation

Attention: Ken Elmer, Global Head of Human Resources

41 Seyon Street, Building 1

Waltham, Massachusetts 02453

Email: KElmer@repligen.com

(g)    No Mitigation. Eligible Participants are not required to seek other
employment or to attempt in any way to reduce any amounts payable to an Eligible
Participant under this Plan.

(h)    Benefits and Burdens. This Plan shall inure to the benefit of and be
binding upon the Company and the Eligible Participants, their respective
successors, executors, administrators, heirs and permitted assigns. In the event
of an Eligible Participant’s death after a termination of employment but prior
to the completion of all payments due to him or her under this Plan, the Company
(or its successor) shall continue such payments to the Eligible Participant’s
beneficiary designated in writing to the Company prior to his or her death (or
to his or her estate, if the Eligible Participant fails to make such
designation).

 

7



--------------------------------------------------------------------------------

(i)    Enforceability. If any portion or provision of this Plan shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.

(j)    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Plan, or the waiver by any
party of any breach of this Plan, shall not prevent any subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

(k)    Non-Duplication of Benefits and Effect on Other Plans. Notwithstanding
any other provision in the Plan to the contrary, the benefits provided hereunder
shall be in lieu of any other severance payments and/or benefits provided by the
Company, including, without limitation, any such payments and/or benefits
pursuant to an employment agreement or offer letter between the Company and the
Eligible Participant.

(l)    No Contract of Employment. Nothing in this Plan shall be construed as
giving any Eligible Participant any right to be retained in the employ of the
Company or shall affect the terms and conditions of an Eligible Participant’s
employment with the Company.

(m)    Amendment or Termination of Plan. The Company may amend or terminate this
Plan at any time or from time to time, but no such action shall adversely affect
the rights of any Eligible Participant without the Eligible Participant’s
written consent.

(n)    Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company shall expressly assume and agree to perform
this Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

(o)    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of laws of such state.

(p)    Effective Date. This Plan is effective as of June 13, 2019 (the
“Effective Date”).

 

8



--------------------------------------------------------------------------------

Schedule A

Severance Benefits

In the event of a termination of an Eligible Participant’s employment under the
circumstances set forth in Section 4 of the Plan, and subject to the terms and
conditions of the Plan, the Eligible Participant shall be entitled to the
following severance payments and benefits:

 

  (1)

An amount equal to one times the Eligible Participant’s Base Salary; provided,
however that such amount shall be reduced by an amount equal to the dollar value
of the portion of the monthly premiums paid by active employees for coverage
under the Company’s group health care programs multiplied by 12 (such amount,
the “Severance Amount”);

 

  (2)

If the Eligible Participant is enrolled in the Company’s group health care
programs immediately prior to the Date of Termination and properly elects to
receive benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), COBRA premiums for the Eligible Participant and the
Eligible Participant’s eligible dependents for the Severance Period (as defined
below); provided, however, if the Company determines that it cannot pay such
amounts without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to the Eligible Participant a taxable monthly payment in an
amount equal to the COBRA premiums for the Eligible Participant and the Eligible
Participant’s eligible dependents for the Severance Period. For the avoidance of
doubt, the taxable payments described above may be used for any purpose,
including, but not limited to, continuation coverage under COBRA; and

 

  (3)

Except as otherwise expressly provided in any applicable Equity Award agreement,
effective as of the Accelerated Vesting Date, (A) 50% of the unvested portion of
all Stock Options held by the Eligible Participant shall immediately accelerate
and become fully exercisable or nonforfeitable, (B) a pro-rata portion of
Time-Based Awards held by the Eligible Participant shall become exercisable or
nonforfeitable and (C) a pro-rata portion of all Performance-Based Awards held
by the Eligible Participant shall become exercisable or nonforfeitable at the
end of the performance period based on actual performance through the end of the
performance period (and such awards shall remain outstanding through the end of
the applicable performance period). Pro-ration for purposes of this Section 3 of
Schedule A shall be determined based on the number of full months elapsed in the
vesting period or performance period, as applicable, through the Date of
Termination relative to the total number of full months in the vesting period or
performance period, as applicable. Notwithstanding anything to the contrary in
the applicable plans and/or award agreements governing the Stock Options and
Time-Based Awards, any termination or forfeiture of unvested shares underlying
such awards that could vest pursuant to this Section 3 of Schedule A and
otherwise would have occurred on or prior to the Accelerated Vesting Date will
be delayed until the Accelerated Vesting Date and will occur only to the extent
the Stock Options and Time-Based Awards do not vest pursuant to this Section 3
of Schedule A. Notwithstanding the foregoing, no additional vesting of Stock
Options and Time-Based Awards shall occur during the period between the Eligible
Participant’s Date of Termination and the Accelerated Vesting Date.



--------------------------------------------------------------------------------

The amounts payable under Section 1 of this Schedule A shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months (such period, the “Severance Period”), commencing on the
first payroll date following the effective date of the Separation Agreement and
Release and, in any case, within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount to the extent it qualifies
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, shall begin to be paid no earlier than the first Company payroll date
in the second calendar year and, in any case, by the last day of such 60-day
period; provided, further, that the initial payment shall include a catch-up
payment to cover amounts retroactive to the day immediately following the Date
of Termination. The amounts payable under Section 2 of this Schedule A shall be
paid in a lump sum on the first payroll date following the effective date of the
Separation Agreement and Release and, in any case, within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such amounts to the extent
they qualify as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, shall be paid no earlier than the first Company
payroll date in the second calendar year and, in any case, by the last day of
such 60-day period. Notwithstanding the foregoing, payments of the Severance
Amount shall cease or shall not be paid if the Eligible Participant breaches any
of the Eligible Participant’s continuing obligations under the Separation
Agreement and Release.

 

10



--------------------------------------------------------------------------------

Schedule B

Change in Control Severance Benefits

In the event of a termination of an Eligible Participant’s employment under the
circumstances set forth in Section 5 of the Plan, and subject to the terms and
conditions of the Plan, the Eligible Participant shall be entitled to the
following severance payments and benefits:

 

  (1)

An amount equal to 1.5 times the sum of the Eligible Participant’s Base Salary
and Target Bonus;

 

  (2)

An amount equal to a pro-rata portion of the Eligible Participant’s Target
Bonus, with such pro-ration determined based on the number of full months
elapsed in the calendar year through the Date of Termination relative to the
total number of full months in the calendar year of termination;

 

  (3)

If the Eligible Participant is enrolled in the Company’s health care programs
immediately prior to the Date of Termination and properly elects to receive
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), COBRA premiums for the Eligible Participant and the Eligible
Participant’s eligible dependents for 18 months (such amount, the “CIC COBRA
Payments”); provided, however, if the Company determines that it cannot pay the
CIC COBRA Payments without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to the Eligible Employee a taxable monthly payment
in an amount equal to the COBRA premiums for the Eligible Participant and the
Eligible Participant’s eligible dependents for 18 months. For the avoidance of
doubt, the taxable payments described above may be used for any purpose,
including, but not limited to, continuation coverage under COBRA; and

 

  (4)

Except as otherwise expressly provided in any applicable Equity Award agreement,
effective as of the Accelerated Vesting Date, (A) 100% of all Stock Options and
Time-Based Awards held by the Eligible Participant shall immediately accelerate
and become fully exercisable or nonforfeitable and (B) a pro-rata portion all
Performance-Based Awards (with performance deemed to be met at target levels)
held by the Eligible Participant shall become exercisable or nonforfeitable,
with the pro-ration determined based on the number of full months elapsed in the
performance period through the Date of Termination relative to the total number
of full months in the performance period; provided, however, that if Equity
Awards accelerate and become fully exercisable or nonforfeitable immediately
prior to or upon a Change in Control and Equity Awards terminate upon such
Change in Control, such awards shall terminate upon, and not remain outstanding
following, such Change in Control. Notwithstanding anything to the contrary in
the applicable plans and/or award agreements governing the Equity Awards, any
termination or forfeiture of unvested shares underlying the Equity Awards that
could vest pursuant to this Section 4 of Schedule B and otherwise would have
occurred on or prior to the Accelerated Vesting Date will be delayed until the
Accelerated Vesting Date



--------------------------------------------------------------------------------

  and will occur only to the extent the Equity Awards do not vest pursuant to
this Section 4 of Schedule B. Notwithstanding the foregoing, no additional
vesting of the Equity Awards shall occur during the period between the Eligible
Participant’s Date of Termination and the Accelerated Vesting Date.

The amounts payable under Sections 1, 2 and 3 of this Schedule B shall be paid
on the first payroll date following the effective date of the Separation
Agreement and Release and, in any case, within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, such payments to the extent they
qualify as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, shall be paid no earlier than the first Company
payroll date in the second calendar year and, in any case, by the last day of
such 60-day period.

 

12



--------------------------------------------------------------------------------

Schedule C

Eligible Participants

 

Individual

  

Title

Jon K. Snodgres

  

Chief Financial Officer

Ralf Kuriyel

  

Senior Vice President, Research and Development